Citation Nr: 0312873	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In September 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

In this case, the veteran contends that he has post-traumatic 
stress disorder (PTSD) which is related to incidents he 
experienced during his period of military service. 

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in service stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. 
§ 3.304(f) now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  The effective date of the revision is March 7, 
1997. 38 C.F.R. § 3.304(f).  The veteran is not contending 
his claimed post-traumatic stress disorder is the result of 
combat.

During the veteran's hearing in October 2001and in numerous 
other statements he provided information concerning his 
regarding his stressor.  In this regard, the veteran has 
reported that in March or April, he was assigned to 
Headquarters and HHC 3rd Brigade, 1st Infantry Division 
Forward, located at Goeppingen, West Germany.  He was 
assigned to G-2.  During the time in question he informed the 
authorities of a possible security breach by a fellow 
soldier.  The incident was investigated and he was 
interrogated by individuals from 1st Military Intelligence 
Co., Army Criminal Investigation Division and security 
personnel from G-2, VII Corps.  He states that it was these 
interrogations which caused his post-traumatic stress 
disorder.  

In January 2003 the veteran submitted a statement from U.S. 
Armed Services Center for Research of Unit Records which is 
to the effect that they were unable to verify the stressor 
and recommended that the Army Crime Records Maintenance 
Branch be contacted.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The RO is requested to contact the Army 
Crime Records Maintenance Branch in order to 
verify the veteran's stressor.  The address 
is U.S. Army Criminal Records Center, Attn: 
CIDR-FP, 6010 Sixth Street, Ft. Belvoir, 
Virginia 22060-5585.  The veteran's Social 
security number ([redacted]) and date of 
birth (12/[redacted]/55) should accompany the request.

3.  If the stressor is verified, the veteran 
should be scheduled for VA examination by a 
psychiatrist in order to determine the nature 
and severity of any psychiatric illness, to 
include post-traumatic stress disorder.  The 
claims file must be made available to the 
examiner in conjunction with the examination.  
All indicated tests are to be conducted.  
Inform the examiner that only a stressor 
which has been verified may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be established 
by the record was sufficient to produce post-
traumatic stress disorder, and whether there 
is a link between the current symptomatology 
and the in service stressors found to be 
established by the record. 

4.  Thereafter, the RO should readjudicate 
the claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



